Citation Nr: 0836425	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbosacral 
strain with mild osteophyte formation, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for a cervical 
strain with narrowing of the disc space of C5-C6 with mild 
osteophyte formation, currently evaluated as 10 percent 
disabling.

3.  Evaluation of chondromalacia of the left knee, currently 
evaluated as 10 percent disabling for osteoarthritis, with a 
separate 10 percent rating for instability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's claims of entitlement to 
service connection for tinnitus and a right knee condition, 
and continued the veteran's evaluation for his lumbosacral 
strain at a 20 percent evaluation, and his evaluation for his 
cervical strain at a 10 percent evaluation.  During the 
course of this appeal, the veteran was granted a separate 10 
percent evaluation for instability of the left knee.  
Therefore the issues in appellate status are as noted above.

The issue of entitlement to an increased rating for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is currently manifested 
by pain and mild limitation of motion.

2.  The veteran's cervical strain is currently manifested by 
pain and mild limitation of motion.

3.  The veteran was exposed to acoustic trauma in service; he 
now complains of tinnitus.

4.  No evidence has been presented which indicates that the 
veteran currently has a right knee condition.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent, 
for the veteran's service connected lumbosacral strain with 
mild osteophyte formation, have not been met.  38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2007).

2.  The criteria for an evaluation in excess of 10 percent, 
for the veteran's service connected cervical strain with 
narrowing of the disc space of C5-C6 with mild osteophyte 
formation, have not been met.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2007).

3.  Resolving all doubt in the veteran's favor, his tinnitus 
was incurred in service. 38 U.S.C.A. §§ 1110, 1131(West 
2002); 38 C.F.R. § 3.303 (2007).

4.  A right knee disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In July 2004, December 2004, July 2005, October 2005, June 
2006, March 2006, December 2006, and May 2008, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The March 2006 letter also provided 
the notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged in the 
timing of these notices, and none is apparent from the 
record; and the claim has been readjudicated several times 
during the course of this appeal.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a timing defect may 
be cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  

For the increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).

In addition to the July 2004 letter sent in conjunction to 
this particular claim for increased compensation, an August 
2005 statement of the case notified the veteran of the 
specific rating criteria for evaluating the spine 
disabilities and how (based on what symptomatology) each 
rating percentage is assigned.  Although this latter notice 
postdated the initial adjudication, the claim was 
readjudicated in December 2006 and June 2008 (see Prickett, 
20 Vet. App. 370, 376), and the Board finds that no prejudice 
resulted because the veteran had ample time to submit 
evidence and respond to the notice, and the evidence 
indicates that the veteran was able to effectively 
participate in the appeals process.  Accordingly, the Board 
is satisfied that the duty to notify requirements under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied.


Entitlement to an increased evaluation for the veteran's 
service connected lumbosacral and cervical spine 
disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2007).  
 
The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2007).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).
 
The schedule for rating spine disabilities provides for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243). 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted, while a 
40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 20 percent evaluation is warranted where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating is applied.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5243 (2007).

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable anklyosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the criteria for rating spine disabilities 
include symptoms such as pain, stiffness, aching, etc., if 
present, means that evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the veteran's 
service connected lumbosacral strain and cervical strain, 
have not been met.  As noted above, in order to warrant a 
higher evaluation for his lumbosacral strain, the veteran 
would have to be found to have forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.  To warrant a 
higher evaluation for his cervical spine strain, the veteran 
would have to be found to have forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, a combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis of his cervical spine.

The veteran could also be found to have a certain amount of 
incapacitating episodes which would result in a higher 
evaluation; however, as noted below, the veteran has at no 
time been found to have incapacitating episodes, as they are 
defined in the regulation, and, therefore, a higher rating as 
due to incapacitating episodes would not be warranted.  

For historical purposes, it is pointed out that service 
connection was established for a cervical spine disability 
and a lumbosacral strain by the RO in a December 1988, based 
on the review of the veteran's service medical records which 
indicate that, among other things, the veteran injured his 
upper and lower back in 1976.  Evaluations of 10 percent were 
assigned for both disabilities.  Currently, the lumbosacral 
strain is evaluated at 20 percent disabling.  This current 
claim for increased ratings was filed in June 2004.

Reviewing the relevant evidence of record, an August 2004 VA 
examination report indicated that the veteran had general 
soreness in the midline of his spine, and specifically mostly 
at the level of his lower cervical and upper thoracic spine.  
He was also tender at roughly the L4-L5 interspace in the 
midline.  There was no radiation significantly to the right 
or left of the midline.  He reported a chronic burning and 
aching pain in his spine.  He reported one flare up a week of 
pain in the cervical spine lasting for approximately 30 
minutes.  Precipitating factors include standing on a hard 
surface or sitting at a desk.  Alleviated factors were lying 
down on a firm surface on his back, and using a massage 
chair.  The veteran reported that he could walk at least a 
half mile before experiencing any significant discomfort and 
climb at least two flights of stairs without difficulty.

Upon examination, forward flexion of the cervical spine 
showed flexion of 32 degrees, at which point he reported 
pain, but continued to 42 degrees.  Extension was to 40 
degrees with no complaints of pain.  Left lateral flexion was 
to 15 degrees without pain, and 21 degrees with pain.  Right 
lateral flexion was to 17 degrees only.

Left lateral rotation of the cervical spine was to 38 
degrees.  Right lateral rotation was 39 degrees.  Anterior 
flexion was to 42 degrees, 20 degrees after exercising, and 
40 degrees of extension, with 32 degrees after exercising.  
He was noted to have fatigue and mild inccordination of the 
cervical spine.  Motor strength was 5+/5+ in the upper and 
lower extremities.  He was intact to pin prick and vibratory 
sensation.  There was no kyphosis or scoliosis but the 
veteran did have a mild lordosis.

Measuring the lumbar spine, the veteran had flexion to 80 
degrees, to 72 without pain.  Extension was to 22 degrees, to 
26 with pain.  Left lateral tilt was to 34 degrees.  Right 
lateral flexion was to 22 degrees.  Left lateral rotation was 
full at 42 degrees, 31 without pain.  Right lateral rotation 
was to 46 degrees.  After repetition, the veteran's flexion 
was 69 degrees, extension was 23 degrees.  He had a positive 
straight leg raising test.  The veteran's diagnosis was of 
cervical neck pain with generalized degenerative disc disease 
and areas of spurring and spondylosis of the cervical spine, 
and mild degenerative disc changes in the lumbar spine.  The 
veteran was found to have no significant evidence of 
radiculopathy arising from the cervical or lumbosacral spine.

An April 2006 report of VA fee basis examination indicated 
that the veteran reported that standing, bending, walking 
long distances, or lifting increased his low back pain.  He 
indicated however that he worked in an office and had lost no 
time off from work due to his neck or low back condition.  
The veteran reported some relief of his neck and low back 
pain with the use of anti-inflammatory agents and muscle 
relaxants.  He complained of an achy constant pain in his 
neck with loss of range of motion with associated spasm, 
without significant upper extremity radicular symptoms.  He 
also complained of a sharp intermittent pain that radiated 
down both lower extremities to his ankles.  He reported that 
his pain was worse with standing for protracted periods of 
time, walking long distances, and repetitive bending, 
stooping, or lifting.  He denied any episodes of 
incapacitating back pain that had required bedrest or 
hospitalization over the last year.

Upon examination, the veteran's cervical spine had forward 
flexion of 50/50 degrees, extension of 40/60 degrees, side 
bending of 30/45 left and right, and rotation of 50/80 right, 
and 70/80 left.  This split findings of range of motion 
appear to indicate the point at which pain starts.  Moderate 
cervical paraspinal muscle spasms were noted from C4 through 
C6, and trapezial muscle spasm was noted over the posterior 
aspect of the right shoulder.

Upon examination of the low back, combined thoracolumbar 
flexion was 40/90 degrees, side bending was 20/30 left and 
right, rotation was 20/30 left and right, and extension was 
20/30.  Moderate paraspinal muscle spasms were noted from L3 
to S1, with pain to palpation of the L5-S1 interspace.  
Straight leg raising test was negative.  The veteran's X-rays 
showed moderate multilevel degenerative disc disease of the 
lumbar and cervical spine.

A January 2008 report of VA examination indicates that the 
veteran reported problems with pain and stiffness of the 
cervical spine and low back.  He reported flare ups every few 
days which required him to rest and use medication.  He 
indicated that he tried to avoid heavy lifting, bending, or 
twisting motions.  He has had no medically prescribed 
incapacitating episodes in the last 12 months.  On 
examination, he had loss of lumbar and cervical lordosis, but 
there was no evidence of scoliosis.  He had palpable 
tenderness throughout his cervical and lumbar paraspinal 
muscles.  

For the cervical spine, he had 0 to 45 degrees of forward 
flexion, with no stiffness and pain at the end range, and 
with no loss of range of motion on repetitive testing.  He 
had 0 to 45 degrees of extension with stiffness and the end 
of range of motion but no loss of motion on repetitive 
testing.  He had 0 to 45 degrees of left and right lateral 
flexion with some stiffness and pain at the end range, but no 
loss of range of motion on repetitive testing.  He had 0 to 
50 degrees of left and right lateral rotation, with stiffness 
at the end of the range of motion, but no loss of further 
range of motion on repetitive testing.

For the lumbar spine, he had 0 to 90 degrees of forward 
flexion, 0 to 30 degrees of extension, and 0 to 30 degrees of 
left and right lateral flexion and rotation, with some 
stiffness at the end range of motion, but with no loss of 
range of motion on repetition.  He was noted to have intact 
sensation.  He reported that occasionally he would get 
radiation of symptoms into his lower extremities with 
shooting type pains down his toes; however, the examiner 
indicated that there was no objective evidence of 
radiculopathy on examination.  The veteran was diagnosed with 
degenerative joint disease of the cervical and lumbar spine.

As none of this evidence shows any spine anklyosis, nor has 
the veteran's limitation of flexion of the lumbar spine ever 
been less than 40 degrees, and generally a great deal more 
than that, the Board finds that the criteria for a higher 
evaluation for the veteran's lumbosacral spine have not been 
met.  In addition, additional loss of motion was specifically 
not found due to repetitive use on examination of January 
2008.  See DeLuca, 8 Vet. App. 202, 206 - 207 (1995).  And, 
the objective evidence does not show that radiculopathy is 
associated with the disability.  As such, a higher evaluation 
based on incapacitating episodes is not for consideration 
under Diagnostic Code 5243 (nor has other neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, been shown as symptoms of the 
disability).

Further, reviewing the findings pertaining to the veteran's 
cervical spine, at no time has the veteran been found to have 
forward flexion of greater than 15 degrees but not greater 
than 30, or combined range of motion of the cervical spine 
not greater than 170 degrees.  Additional loss of cervical 
spine motion was specifically not found due to repetitive use 
on examination of January 2008.  See DeLuca, 8 Vet. App. 202, 
206 - 207 (1995).  While the veteran at times has been found 
to have lordosis, there is no evidence of reversed lordosis, 
scoliosis, or kyphosis.  In addition, the veteran had 
complained, in August 2004, of one episode per a week of pain 
in the cervical spine, however, even if this was an 
incapacitating episode as defined, it would only warrant a 10 
percent evaluation under Diagnostic Code 5243.  As such, the 
Board finds that the criteria for a higher evaluation for the 
veteran's cervical spine disability have not been met.

As the criteria for a higher evaluation for either the 
veteran's lumbar spine or cervical spine disabilities have 
not been met, the Board finds that the preponderance of the 
evidence is therefore against these claims.  As the 
preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and increased 
ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

As a final point, based upon the guidance of the Court in 
Hart, 21 Vet. App. 505, the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.


Entitlement to service connection for tinnitus and a right 
knee disability.

The veteran claims service connection is warranted for both 
tinnitus and a right knee disability.  The veteran contends 
that he has tinnitus related to exposure to acoustic trauma 
in service, and that he has a right knee disability, possibly 
related to his service connected left knee disability.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  With chronic diseases shown as such in 
service (or within the presumptive period under § 3.307, for 
cardiovascular renal disease (which includes hypertension), 
among other things) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes. 
38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  Secondary service connection 
may be established for a disorder which is aggravated by a 
service-connected disability.  38 C.F.R. § 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Resolving all doubt in the veteran's favor, the Board finds 
that service connection is warranted for tinnitus.  In this 
regard, the Board notes that the veteran's military 
occupation specialty (MOS) was that of aircraft maintenance 
technician, and the veteran was in service for over 20 years.  
Therefore, exposure to acoustic trauma is now conceded.  
Although the veteran currently has normal hearing, tinnitus 
appears to have been diagnosed on VA examination of May 2006 
(although it was noted to be not well supported).  The thus 
Board finds, considering the veteran's statements, his length 
of service, and his MOS, that the evidence is at least in 
equipoise as to the question of whether the veteran currently 
has tinnitus related to service.  As such, the Board finds 
the benefit of the doubt should be granted to the veteran, 
and service connection is therefore warranted for tinnitus.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a right knee 
disability.  In this regard, the Board notes that no evidence 
has been presented which indicates that the veteran currently 
has a right knee disability.  The only evidence of record 
showing any complaint of any knee problem is a September 1978 
service medical record which states, in its entirety "c/o 
[right] knee pain".  The rest of the veteran's service 
medical records show no complaints of, or treatment for any 
right knee disability, and there is no recent medical 
evidence showing any diagnosis of any right knee disability.  
Incumbent on a grant of service connection is a finding that 
the veteran has the disability for which service connection 
is being claimed.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims' interpretation of 38 U.S.C.A. §§ 
1110 and 1131 as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  As no evidence has been 
presented which indicates that the veteran has a current 
right knee disability, the Board finds the preponderance of 
the evidence of record is against a grant of service 
connection for this disability.

As the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a right knee 
disability, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for lumbosacral strain 
with mild osteophyte formation, currently evaluated as 20 
percent disabling, is denied.

Entitlement to an increased evaluation for cervical strain 
with narrowing of the disc space of C5-C6 with mild 
osteophyte formation, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a right knee condition 
is denied.


REMAND

As to the veteran's claim of entitlement to an increased 
rating for his left knee disability, the Board notes that 
recently, the veteran submitted evidence, dated June 2008, 
pertaining to the veteran's knee, that has yet to be 
considered by the RO.  This information was submitted without 
a waiver of RO consideration.  In order therefore that the 
veteran is assured of receiving all consideration due him 
under the law, the Board finds that a remand is necessary, to 
ensure that the RO considers these records in the first 
instance.

Further, these records, and the report of the veteran's last 
VA examination in January 2008, clearly show that the veteran 
underwent a left knee arthroscopy in July 2007, at a private 
facility.   The complete records from this procedure do not 
appear to have been associated with the claims file.  Upon 
remand, the RO should make an attempt to associate all 
relevant records pertaining to the left knee, including from 
private sources.

Finally, the Board points out that, while the veteran had a 
recent VA examination in January 2008, the examiner at that 
time specifically indicated that he did not have the claims 
file available for review.  As such, and as, after the above 
development has been completed, there will be additional 
relevant private records in the veteran's claims file that 
were not considered in the prior examination, the Board finds 
that the veteran should be provided with another VA 
examination in order to determine the current severity of his 
service connected left knee disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.   Have the AMC contact the veteran and 
request that he provide the names and 
addresses of all health care providers who 
have recently treated him for his service 
connected left knee disability.  After 
obtaining any required releases, please 
associate all identified records with the 
veteran's claim file, to include any 
records from VA facilities from 2008, and 
any private records from Dr. Sterling E. 
Doster.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims file, 
the veteran should be scheduled for a VA 
examination for his left knee disability.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review before the 
examination, and he should indicate such 
review in his examination report.  Any 
testing deemed necessary should be 
performed, to include range of motion 
testing.  A complete rationale for any 
opinion expressed should be included in 
the report.

3.  Thereafter, the AMC should re- 
adjudicate the veteran's claim of 
entitlement to an increased evaluation for 
his service connected left knee 
disability.  If any benefits sought are 
not granted, the veteran should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board, 
if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


